707 So. 2d 164 (1998)
STATE of Louisiana, Appellee,
v.
Sunny Mann DUNCAN, Appellant.
No. 30453-KA.
Court of Appeal of Louisiana, Second Circuit.
February 25, 1998.
*165 Sunny Mann Duncan, in proper person.
Richard Ieyoub, Attorney General, Don M. Burkett, District Attorney, H. Melissa Sugar, Assistant District Attorney, for Appellee.
Before MARVIN, C.J., and WILLIAMS and PEATROSS, JJ.
MARVIN, Chief Judge.
In this out-of-time appeal of a sentence of three years at hard labor by this 40-year-old defendant who did not file the La.C.Cr.P. art. 881.1 motion to reconsider in the trial court, we review the bare claim that the sentence is constitutionally excessive. State v. Mims, 619 So. 2d 1059 (La.1993); State v. Sepulvado, 367 So. 2d 762 (La.1979).
Having reviewed the appellate record, we note that the sentence is neither illegal, nor shocking to our conscience, or needless and purposeless. We find the sentence is not constitutionally excessive for this defendant who, being charged with distribution, bargained to plead guilty to possession, of cocaine.
AFFIRMED.